Additional Opinion Upon Petition for Rehearing. Per Curiam : In' a petition for rehearing, filed by appellee, it is claimed that our decision in this cause is inconsistent and at variance with a former decision of this court rendered in the case of Rozgis v. Missouri State Life Ins. Co., 271 Ill. App. 155. The declaration in the Rozgis case is very materially different from the declaration filed in the case at bar. In the Rozgis case there were no allegations that the agent of defendant told the plaintiff that the policy of insurance was for permanent and total disability as well as for life, or that the plaintiff was unable to read or write the English language, or at the time the insurance was solicited the plaintiff informed the agent that he was past the age of 60 years and that the agent informed him that it made no difference what his age was, that the defendant would insure him against total and permanent disability despite his age, or that the plaintiff paid the premiums on the policy for both life insurance and total and permanent disability insurance, which premiums were accepted by the defendants Under the declaration in the JRozgis case w;e held, in substance, that no "cause of action could be sustained. It is true that it was also held in that case: “But the fundamental defect with this cause of action is that appellee is seeking to compel appellant to execute a contract which it did not make and which is against the public policy of the State. All insurance is permeated with a public interest, and policies of this character are supervised and controlled by the State. Illinois has a standard form of policy, supervised by the Director of Trade and Commerce, and it is provided in section 280, chapter 73, Smith-Hurd’s Revised Statutes 1931 (Cahill’s St. ch. 73, ¶ 538): “ ‘No policy of life insurance shall be issued or delivered in this State by a company organized under the laws of any foreign government doing a business of life insurance under this Act, until the form of the same has been filed with the Director of Trade and Commerce and after the Director of Trade and Commerce shall have notified any company of his disapproval of any form, it shall be unlawful for such company to issue any policy in the form so disapproved, ’ etc. “No form of policy has ever been issued or sought in the State of Illinois insuring against total and permanent disability by bodily injury or disease, accruing before one becomes 66 years of age or accruing before one becomes 64 years of age, and it is, therefore, a subject as foreign to the insurance laws of this State as any subject of speculation, imagination or chance, and becomes a mere gambling contract and is against the public policy of the State. “Neither the legislature nor the common law has vested in the courts the administrative power to determine what are the proper subjects to be protected by insurance, which are only to be determined by a vast amount of accumulated data, facts and experience, the results of which are changeable with the times, seasons and cycles. This court is without power, authority or inclination, by estoppel or otherwise, to give effect to an illegal and unlawful contract of the nature as arises in this suit. ’ ’ The above part of the opinion in the Rozgis case as quoted was unnecessary to a determination of the issues in that case and was therefore obiter dictum. The petition for rehearing is, therefore, denied. Rehearing denied.